FILED
                            NOT FOR PUBLICATION                              NOV 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50369

               Plaintiff - Appellee,             D.C. No. 5:08-cr-00199-RAP

  v.
                                                 MEMORANDUM *
ADAN ROSALES GONZAGA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Richard A. Paez, Circuit Judge, Presiding

                           Submitted November 8, 2011 **

Before:        O’SCANNLAIN, TASHIMA, and GRABER, Circuit Judges.

       Adan Rosales Gonzaga appeals from the 180-month sentence imposed

following his guilty-plea conviction for conspiracy to manufacture and to possess

with intent to distribute marijuana, in violation of 21 U.S.C. § 846, and for aiding

and abetting possession of a firearm during and in relation to a drug trafficking

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
offense, in violation of 18 U.S.C. § 924(c)(1)(A) and § (2)(A). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Gonzaga contends that the district court did not fully comply with Federal

Rule of Criminal Procedure 11(b)(2) by failing to inquire whether his guilty plea

was the result of force or threats. Although the district court erred in its plea

colloquy, Gonzaga has failed to establish a reasonable probability that, but for the

error, he would not have entered the plea. See United States v. Dominguez Benitez,

542 U.S. 74, 83 (2004).

      AFFIRMED.




                                           2                                        10-50369